UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

BRYANT GIBBS,

                                      Plaintiff,
                                                             9:19-CV-0281
v.                                                           (GTS/DJS)

CHRISTOPHER L. GADWAY, Corr. Officer,
Clinton Corr. Fac.,

                              Defendant.
_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

BRYANT GIBBS, 11-R-0220
  Plaintiff, Pro Se
Five Points Correctional Facility
Caller Box 119
Romulus, New York 14541

HON. LETITIA A. JAMES                                        NICHOLAS LUKE ZAPP, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
 Counsel for Defendant
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Bryant Gibbs

(“Plaintiff”) against Christopher L. Gadway, a corrections officer at Clinton Correctional Facility

(“Defendant”), are (1) United States Magistrate Judge Daniel J. Stewart’s Report-

Recommendation recommending that Defendant’s motion for summary judgment be granted, and

(2) Plaintiff’s Objection thereto. (Dkt. Nos. 19, 22.) For the reasons set forth below, the Report-

Recommendation is accepted and adopted in its entirety, and Defendant’s motion is granted.
       As a threshold matter, the Court finds that Plaintiff’s Objection is untimely. Although the

Objection is undated (Dkt. No. 22, at 20), its envelope is post-marked November 5, 2019 (Dkt.

No. 22, Attach. 1, at 1). Even if the Court were to assume that Plaintiff handed the envelope to

correctional officer for mailing before November 5, 2019, he could not have done so before

November 2, 2019, which is the date on which he had an enclosed affidavit and affirmative of

service notarized (Dkt. No. 22, at 24, 26). The deadline for Plaintiff’s Objection to the Report-

Recommendation (which was mailed to him on October 15, 2019), was November 1, 2019.1 As

a result, no timely Objection has been filed to the Report-Recommendation; and the Objection is

thus entitled to merely a clear-error review,2 which the Court finds it easily satisfies for the

cogent reasons stated therein (see generally Dkt. No. 19).

       In any event, even if the Court were to accept Plaintiff’s untimely Objection, the Court

would still accept and adopt the Report-Recommendation. The thrust of Plaintiff’s Objection is

an attempt to adduce evidence (specifically, sworn testimony and a letter) showing that he had



       1
                Under the applicable rules, the time period for the filing of an Objection is
fourteen (14) calendar days from the date of filing of the Report-Recommendation (unless the
fourteenth day is a Saturday, Sunday, or legal holiday, in which case the period continues to run
until then end of the next day that is not a Saturday, Sunday, or legal holiday), plus three (3)
calendar days if the Report-Recommendation was served on the objecting party by mail. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); N.D.N.Y. L.R. 72.1(c); Fed. R. Civ. P. 6(a)(1)(C);
Fed. R. Civ. P. 6(d).
       2
                 “When no timely objection [to a recommendation] is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72(b), Advisory Committee Notes: 1983 Addition. When
performing such a “clear error” review, the court is permitted to adopt the sections reviewed “so
long as those sections are not facially erroneous.” See Batista v. Walker, 94-CV-2826, 1995 WL
453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections
of [a magistrate judge's] report to which no specific objection is made, so long as those sections
are not facially erroneous.”).

                                                   2
submitted to the Central Office Review Committee (or “CORC”) a timely appeal from the

superintendent’s denial of his grievance. (See, e.g., Dkt. No. 22, at 21-24 [containing Plf.’s

Affidavit]; Dkt. No. 22, at 25 [containing a letter from Plaintiff to CORC]; Dkt. No. 22, at 1-20

[containing Plf.’s verified Objections].) However, none of this evidence was submitted to

Magistrate Judge Stewart. (Compare id. with Dkt. No. 17 [Plf.’s Response to Def.’s Motion for

Summary Judgment].) This failure is inexcusable given the specific notice that Plaintiff was

twice given of the consequences of evidentiary deficiencies in his response to Defendant’s

motion. (Dkt. No. 14, at 3; Dkt. No. 15.) A district court may, and ordinarily does, refuse to

consider evidentiary material that could have been, but was not, presented to the magistrate judge

in the first instance.3 Although Plaintiff asserts that “[i]t wasn’t until recently that [he] . . . found

a copy of the . . . letter that he . . . [had] written to the Central Office Review Committee” (Dkt.

No. 22, at 14), he makes no showing that his failure to discover the letter sooner occurred despite

his exercise of due diligence. Moreover, he does not even attempt to excuse his failure to submit

his sworn testimony to Magistrate Judge Stewart. Under the circumstances, the Court finds that

considering Plaintiff’s late-blossoming evidence would frustrate the purpose of the Federal


        3
                See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137-38 (2d Cir. 1994) (“In
objecting to a magistrate's report before the district court, a party has no right to present further
testimony when it offers no justification for not offering the testimony at the hearing before the
magistrate.”) [internal quotation marks and citations omitted]; Pan Am. World Airways, Inc. v.
Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n.3 (2d Cir. 1990) (finding that district court did not
abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff
“offered no justification for not offering the testimony at the hearing before the magistrate”); cf.
U. S. v. Raddatz, 447 U.S. 667, 676, n.3 (1980) (“We conclude that to construe § 636(b)(1) to
require the district court to conduct a second hearing whenever either party objected to the
magistrate's credibility findings would largely frustrate the plain objective of Congress to
alleviate the increasing congestion of litigation in the district courts.”); Fed. R. Civ. P. 72(b),
Advisory Committee Notes: 1983 Addition (“The term ‘de novo’ does not indicate that a
secondary evidentiary hearing is required.”).

                                                    3
Magistrates Act of 1968.

       Finally, even if the Court were to consider this late-blossoming evidence, the Court would

be forced to reject it. Ordinarily, of course, a district court may not make credibility

determinations on a motion for summary judgment. However, that general rule contains an

exception: where, as here, the non-movant has adduced evidence that is so internally

contradictory that no reasonable juror would undertake the suspension of disbelief necessary to

credit the non-movant’s allegations. See Jeffreys v. City of New York, 426 F.3d 549, 554-55 (2d

Cir. 2005) (setting forth applicable standard for when to disregard testimony on motion for

summary judgment). In such a circumstance, the district court must make a credibility

determination because the very act of considering the portion of evidence that would create a

genuine dispute of material fact would constitute a rejection of the contradictory evidence as not

credible. Here, the facts are analogous to the extreme facts present in Jeffreys. Plaintiff has

adduced evidence that purports to show both (1) that immediately after the superintendent’s

denial of his grievance on July 16, 2016, Plaintiff filed an appeal with CORC (Dkt. No. 22, at 3,

22), and (2) “over two months” before July 16, 2016, Plaintiff filed his appeal with CORC, then

(approximately a month later) sent a letter complaining about its non-response to his appeal, and

then (on July 16, 2016) sent a second such letter (Dkt. No. 22, at 25). It is undisputed that

Plaintiff filed his grievance on June 13, 2016. (Dkt. No. 14, Attach. 2, at ¶ 17.) It is also

undisputed that the superintendent denied that grievance on July 16, 2016. (Id. at ¶ 19.) It is

simply impossible that Plaintiff appealed that denial two months before July 16, 2016 (or on or

about May 16, 2016).

       For each of these three alternative reasons, the Court rejects Plaintiff’s Objection and


                                                  4
accepts and adopts Magistrate Judge Stewart’s Report-Recommendation.

      ACCORDINGLY, it is

      ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 19) is

ACCEPTED and ADOPTED in its entirety; and it is further

      ORDERED that Defendant’s motion for summary judgment (Dkt. No. 14) is

GRANTED; and it is further

      ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated: March 13, 2020
       Syracuse, New York




                                            5
